The contempt proceedings here involved were considered by all parties as constituting a civil contempt and expressly so stated by the trial judge in the decree rendered.
This cause is collateral to the original injunctive proceeding decided by this court in the cause styled Hotel 
Restaurant Employees International Alliance et al. v. Greenwood et al., 249 Ala. 265, 30 So. 2d 696.
Certiorari is the appropriate remedy for review. Ex parte Dickens, 162 Ala. 272, 50 So. 218.
This court, of course, takes judicial notice of its own records. In Hotel  Restaurant Employees International Alliance et al. v. Arthur Greenwood et al., supra, this court decided the injunctive suit was not sustained and that this injunction was improperly issued. The judgment here entered was to the effect the bill should be dismissed and the injunction dissolved.
We think this civil contempt proceeding must fall with the decision in the original suit.
It is the generally accepted rule that a defendant in an injunction proceeding may not be held liable as for a civil contempt for the violation of the terms of the injunction which is thereafter reviewed, dissolved, or otherwise terminated. A number of authorities are to be found cited in the note to Securities and Exchange Commission v. Okin, 2 Cir.,137 F.2d 862, 148 A.L.R. 1019, particularly those found on page 1032 of said 148 A.L.R. Among those cited are Worden v. Searls,121 U.S. 14, 7 S. Ct. 814, 30 L. Ed. 853 and Gompers v. Buck's Stove Range Co., 221 U.S. 418, 31 S. Ct. 492, 55 L. Ed. 797, 34 L.R.A., N.S., 874, both of which are approvingly cited in the more recent case from the United States Supreme Court of The United States of America v. United Mine Workers of America,330 U.S. 258, 67 S. Ct. 677, 696, 91 L. Ed. 884. Therein the court observed:
"It does not follow, of course, that simply because a defendant may be punished for criminal contempt for disobedience of an order later set aside on appeal, that the plaintiff in the action may profit by way of a fine imposed in a simultaneous proceeding for civil contempt based upon a violation of the same order. The right to remedial relief falls with an injunction which events prove was erroneously issued. Worden v. Searls, supra, 121 U.S. [14] at pages 25, 26, 7 S.Ct. [814] at page 820, 30 L. Ed. 853 * * *."
We might note further excerpts from that opinion which are here pertinent. But the question of distinction between a civil and criminal contempt is therein fully discussed. But we forego further quotation from that authority or citation of other cases in point. They are found cited in this *Page 78 
authority and in the note to 148 A.L.R. supra.
We consider the question well settled by the authorities and as we view the matter as a recognized and agreed civil contempt, the result here must be a reversal of the judgment rendered and a dismissal of the petition filed in the cause. It will be so ordered.
As the authorities indicate, the ruling here in regard to the civil contempt does not stand in the way of any proceeding for criminal contempt and is without prejudice in regard thereto.
Reversed and rendered.
All the Justices concur except BROWN, J., who dissents.